The Attorney          General of Texas
                                                              March 9, 1983
    JIM MATTOX
    Attorney General

                                            Honorable Felipe Reyna                 opinion No. JM-4
    Supreme      Court Building             Criminal District Attorney
    P. 0. Box 12548                         McLennan Countv Courthouse             Re:   Whether water board of
    Austin.    TX. 78711. 2548
                                            Waco, Texas   i6703                    city of Robinson is required
    5121475.2501
    Telex    9101874-1367
                                                                                   to comply with article 6252-17,
    Telecopier      5121475.0266                                                   V.T.C.S.

                                            Dear Mr. Reyna:
    1607 Main St.. Suite 1400
    Dallas.   TX. 75201-4709
    2141742.8944
                                                 You have asked us to determine if the board -.
                                                                                              of trustees
                                                                                                        ._.for .the
                                            city of Robinson waterworks is (1) a governmental body as defined in
                                            article 6252-17, section l(c), V.T.C.S.; (2) required to conduct
    4824 Alberta       Ave.. Suite    160   meetings which are open to the public as provided by article 6252-17,
    El Paso. TX.       79905.2793
    9151533.3484
                                            section 2(a), V.T.C.S.; and (3) required to post a written notice of
                                            each meeting as provided in article 6252-17, section 3A. V.T.C.S.
r

    ,220 Dallas Ave.. Suite          202         Article 6252-17 prohibits governmental bodies from holding
    Houston,     TX. 77002.6986
                                            meetings which are closed to the public, unless authorized by an
    7131650-0666
                                            exception. Section l(c) defines "governmental body" as:

    806 Broadway.        Suite 312                    any board, commission, department, committee, or
    Lubbock.     TX.    79401.3479                    agency within    the executive or     legislative
    8061747-5238                                      department of the state, which is under the
                                                      direction of one or more elected or appointed
    4309 N. Tenth. Suite S
                                                      members: and everv Commissioners Court and citv
    McAlten.     TX. 78501-1685                       council in the state, and every deliberative body
    5121682-4547                                      having rule-making or quasi-judicial power and
                                                      classified as s department, agency, or political
    200 Main Plaza, Suite 400
                                                      subdivision of a county or city; and the board of
    San Antonio.  TX. 782052797                       trustees of every school district, and everv
    51212254191                                       county board of skhool trustees and -county boa&
                                                      of education; and the governing board of every
                                                      special district heretofore or hereafter created
    An Equal      Opportunity/
    Affirmative     Action     Employer
                                                      by law. (Emphasis added).

                                                  Articles 1111 through 1118, V.T.C.S., establish the authority for
                                            cities and towns to encumber any city owned utility. Article 1111
                                            empowers cities and towns, inter alia. to mortgage and encumber water
                                            systems.   Article 1115 permits control of the encumbered system to be
                                            placed in a board of trustees named in the encumbrance. Article    1115
                                            states:




                                                                     p. 12
Honorable Felipe Reyna - Page 2   (JM-4)




            The management and control of any such system
         or systems during the time they are encumbered,
         may by the terms of such encumbrance, be placed in
         the hands of the city council of such town, or may
         be placed in the hands of a board of trustees to
         be named in such encumbrance, consisting of not
         more than five members, one of whom shall be the
         mayor of such city or town. The compensation of
         such trustees shall be fixed by such contract, but
         shall never exceed five per cent of the gross
         receipts of such systems in any one year. The
         terms of office of such board of trustees, their
         powers and duties, the manner of exercising same,
         the election of their successors, and all matters
         pertaining to their organization and duties may be
         specified in such contract of encumbrance. In all
         matters where such contract is silent, the laws
         and rules governing the council of such city or
         town shall govern said board of trustees so far as
         applicable. (Emphasis added).

     The Robinson city council created the board of trustees in an
ordinance which tracked the language of article 1115. The powers and
duties of the board created by the ordinance include the power to fix
all rates and to adopt and enforce all rules and regulations the board
deems necessary or proper. This is also consistent with the statutory
placement of "management and control" of the system with a board of
trustees.

     Article 1115 allows a municipality to delegate its power to
manage and control a city owned utility to a board of trustees to act
as the city's agent while the utility is encumbered. Texas courts
have concluded that an article 1115 board of trustees is an anent of
the city. Tuttle v. Guadalupe-Blanco River Authority, 174 S.WI2d 589
(Tex. 1943) affirming 171 S.W.2d 520 (Tex. Civ. App. - San Antonio
1943); see also Guadalupe-Blanco River Authority v. City of San
Antonio, 200 S.W.Zd 989 (Tex. 1947) (accepting without comment prior
Texas Supreme Court decision that Board of Trustees had no standine,to
sue); Miieles v. Deer Run Properties, Inc., 616 S.W.2d 342, 343 (Tex.
Civ. App. - San Antonio 1981, no writ); Crownhill Homes, Inc. v. City
of San Antonio, 433 S.W.2d 448 (Tex. Civ. App. - Corpus Christ1 1968,
writ ref'd n.r.e.) (Action of board of trustees of waterworks in
regulating extension of water mains was exercise of legislative or
governmental power, not proprietary).

     Based on these Texas cases, it is our opinion that the board of
trustees is an agency of the city authorized by statute and ordinance
to manage and control the waterworks system of the city of Robinson
and that the board has been delegated legislative and governmental




                                  p. 13
.   .


        Honorable Felipe Reyna - Page 3    (JM-4)




        powers for that purpose.       Thus, the board of trustees is a
        "department, agency, or political subdivision of the city" which has
        rule making authority and is a governmental body as defined in article
        6252-17, section l(c). Meetings of the board of trustees must comply
        with article 6252-17, and written notice of each meeting must be niven
        as required in article 6252-17, section 3A. See Lower-Colorado River
        Authority v. City of San Marcos, 523 S.W.2d 641 (Tex. 1975); Lake
        County Estates v. Toman, 624 S.W.2d 677 (Tex. Civ. App. - Fort Worth
        1981, writ ref'd n.r.e.); Lumberton Municipal Utility District v.
        Cease, 596 S.W.2d 601 (Tex. Civ. App. - Beaumont 1980, no writ).

                                      SUMMARY

                    The board of trustees for the city of Robinson
                 waterworks is a governmental body as defined in
                 article 6252-17, section l(c). Meetings of the
                 board of trustees must be open to the public as
                 provided by article 6252-17, section 2(a), and
                 written notice of each meeting must be given as
                 required in article 6252-17, section 3A.




                                            LLJ~
                                                Very truly you



                                                JIM     MATTOX
                                                Attorney General of Texas

        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        Prepared by Patricia Hinojosa
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison, Chairman
        Jon Bible
        Rick Gilpin
        Patricia Hinojosa
        Jim Moellinger




                                           p. 14